This cause comes on to be heard upon the motion of the defendants in error to dismiss the appeal of the plaintiff in error, upon the ground that this court has no jurisdiction of said cause, for the reason that the order appealed from is one discharging a temporary injunction, and the plaintiff in error has failed to file her petition in error in this court within a time fixed by the trial court, not exceeding 30 days from the date of said order. The motion to dismiss must be sustained.
Section 6093, Comp. Laws 1909 (sec. 5266, Rev. Laws 1910), provides that:
"When an order discharging or modifying an attachment or a temporary injunction, shall be made in any case, and the party who obtained such attachment or injunction shall except to such order, for the purpose of having the same reviewed in the Supreme Court upon petition in error, the court or judge granting said order shall, upon application of the proper party, *Page 502 
fix the time, not exceeding thirty days from the discharge or modification of said attachment or injunction, within which such petition in error shall be filed. * * *"
The record shows that the order appealed from was entered on the 19th day of October, 1910, and the petition in error was not filed in this court until the 16th day of October, 1911, almost a year from the date the order appealed from was made. The appeal must be dismissed.
All the Justices concur.